DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. in Pub. No. US 2015/0200843 A1 (cited by the applicant), hereinafter referred to as Frost, in view of Yong et al. in Patent No. US 8,570,871 B2, hereinafter referred to as Yong.
 	Referring to claim 1, Frost discloses a method for sending data packets encapsulated according to the Multi-Protocol Label Switching (MPLS) protocol, implemented by a sending device (102) of a network (100), the method comprising: obtaining an identifier representative of a group of data packets comprising at least one data packet, inserting said identifier into at least one part of a data field associated with an Entropy Label (EL) label or with an Entropy Label Indicator (ELI) label of the MPLS protocol of said at least one data packet, and sending said at least one data packet to a reading device (108) in the network (paragraphs [0019]-[0020], [0023], [0032]-[0034], Figures 1 and 3A).
 	Frost differs from the claim, it fails to disclose that the network environment is an Internet Protocol (IP)/Multi-Protocol Label Switching (MPLS) network, which is well known in the art and commonly adopted in the communications field.
 	Yong, for example, from the similar field of endeavor, teaches a conventional IP/MPLS network for transferring data packets among the routers (col. 1, lines 35-46, col. 3, lines 8-28).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to adopt such network environment in the method of Frost to provide a same network environment to further enhance the system compatibility and performance.
 	Referring to claim 4, Frost in view of Yong disclose that the identifier is a stream identifier to which said group of packets belongs and said identifier is received by a routing device (paragraphs [0019] and [0033] in Frost).
 	Referring to claim 6, claim 6 is rejected for substantially identical reason as claim 1, except claim 6 is in a device claim format, which is also taught by Frost (paragraph [0030]).
 	Referring to claim 11, Frost in view of Yong disclose that the device is implemented in a router of the IP/MPLS network (col. 3, lines 19-25 in Yong).
 	Referring to claim 7, claim 7 is rejected for substantially same reason as claim 1, except the claim is on receiving side perspective instead of sending side, which is also taught by Frost in view of Yong (paragraph [0035], Figures 1 and 3B in Frost, col. 1, lines 35-46, col. 3, lines 8-28 in Yong).
 	Referring to claim 8, claim 8 is rejected for substantially identical reason as claim 7, except claim 8 is in a device claim format, which is also taught by Frost (paragraph [0030]).
 	Referring to claims 9 and 10, Frost in view of Yong disclose that the device is implemented in a transit router or an output router of an IP/MPLS network (col. 3, lines 19-25 in Yong).
 	Referring to claim 13, claim 13 is rejected for substantially identical reason as claim 1, except claim 13 is in non-transitory computer-readable data medium claim format, which is also taught by Frost (paragraph [0031]).
 	Referring to claim 14, claim 14 is rejected for substantially identical reason as claim 7, except claim 14 is in non-transitory computer-readable data medium claim format, which is also taught by Frost (paragraph [0031]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Yong as applied to claim 1 above, and further in view of Nainar et al. in Pat. No. US 10,270,691 B2, hereinafter referred to as Nainar, and the NPL document entitled “The Use of Entropy Labels in MPLS forwarding”, by Kompella et al. (cited by the applicant), hereinafter referred to as Kompella.
 	Referring to claim 2, Frost in view of Yong fail to disclose the feature of having the data field is comprised in the list consisting of: a "Label" data field of the "EL label" entropy label, a "TC" data field of the "EL label" entropy label, a "TTL" data field of the "EL label" entropy label, a "TC" data field of the "ELI label" entropy label, a "TTL" data field of the "ELI label" entropy label.
 	However, the utilization of Label field, TC field and TTL field, and the uses of EL label entropy label and ELI label entropy label are considered well known and within the level of ordinary skill in the art to combine for further  modification.  Nainar, for example, from the similar field of endeavor, teaches the utilization of Label field, TC field and TTL field (col. 8, line 66 to col. 9, line 4).  Kompella, also from the similar field of endeavor, teaches the uses of EL label entropy label and ELI label entropy label (page 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to adopt the above two features from Nainar and Kompella in the method of Frost in view of Yong to further enhance the system compatibility and performance.
 	Referring to claim 3, Frost in view of Yong, Nainar and Kompella disclose that the sending comprises sending wherein when a stream that comprises at least two groups of data packets, wherein a first part of said identifier is inserted into the "Label" data field of the "EL label" entropy label of each of the data packets of the two groups, and a second part of said identifier is inserted into another field of the "EL label" or "ELI label" entropy label of each of the data packets of the two groups, said second part being identical for all the packets of the same group of packets of the stream, and distinct for the data packets not belonging to the same group of packets of the stream (paragraphs [0019]-[0020], [0023], [0032]-[0034] in Frost, col. 8, line 66 to col. 9, line 4 in Nainar, and page 5 in Kompella).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Yong as applied to claim 1 above, and further in view of Jarl in Pub. No. US 2003/0026262 A1.
 	Referring to claim 5, Frost in view of Yong fail to disclose the feature of concatenating two identifiers into one, which is well known in the art and commonly applied in communications field for data routing purpose.
 	Jarl, for example, also from the similar field of endeavor, teaches such conventional identifier concatenation feature (paragraphs [0006] and [0008]).   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to adopt the well known feature from Jarl in the method of Frost in view of Yong to further enhance the system reliability and efficiency.
Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant mainly argued that the teachings of Frost, Yong and Nainar, either alone or in combination, fail to teach the step of: “inserting said identifier into at least one part of a data field associated with an Entropy Label (EL) label or with an Entropy Label Indicator (ELI) label of the MPLS protocol of said at least one data packet”.
 	The examiner respectfully disagrees since Frost alone, teaches the feature of “inserting said identifier into at least one part of a data field associated with an Entropy Label (EL) label or with an Entropy Label Indicator (ELI) label of the MPLS protocol of said at least one data packet” (see paragraph [0013] for the teaching of entropy label associated with MPLS protocol; paragraphs [0019]-[0020] and [0023] for the teaching of inserting the identifier, associated with an Entropy Label (EL) label or with an Entropy Label Indicator (ELI) label, into label stack of a sent packet, wherein the label stack in the packet can be broadly interpreted as data field).  Therefore, Frost alone clearly teaches the feature of “inserting said identifier into at least one part of a data field associated with an Entropy Label (EL) label or with an Entropy Label Indicator (ELI) label of the MPLS protocol of said at least one data packet” as claimed.
 	The applicant further argued that the "EL label" entropy label can add entropy to the data packets, while respecting the constraint according to which packets belonging to the same data stream are transmitted via the same path, i.e., the same succession of links through the network, in order to avoid packet re-ordering, which cannot be found in any part of the claims, and therefore, would not be considered.
 	Independent claims 6-8, 13-14 are rejected for at least the same reason as independent claim 1.
 	Dependent claims 2-5, 9-11 are also rejected for the same reasons as the independent claims they depend on.
 	In view of the above reasoning, the examiner believes that all rejections under 35 U.S.C. 103 should be sustained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Singh et al., Akiya et al., Kini et al., Wu et al. and Xu are additionally cited to show the common feature of data routing utilizing entropy label (EL) and entropy label indicator (ELI) scheme similar to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465